Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (JP 2019-109964).
Regarding claim 1, Shindo teaches a fuel cell wherein a membrane electrode assembly having an electrode catalyst formed on both sides of an electrolyte membrane, a gas diffusion layer smaller than the membrane electrode assembly and arranged inside the outer periphery of the gas diffusion layer with a gap therebetween and supporting on an outer periphery edge part of the membrane electrode assembly and extends from the support frame to the gap (0008). As shown in figure 1, the fuel cell 10 includes an MEA 11 with a cathode side GDL 12 and an anode side GDL 15 (0016). The cathode GDL 12 has an outer shape smaller than that of the MEA 11 and is disposed inside of the MEA 11 (0019). The support frame is flanked by seal members 18 which are made of a synthetic resin and formed in a frame shape (0028). The adhesive layer 14 is made of an adhesive which is a UV curing type (0021). The layers are taught to be attached via compression and heating (0011). 
	Shindo does not explicitly teach the order in which the layers are attached.
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to dispose the layers in any order as desired, such as in the order instantly claimed, and such a layered order would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
	Regarding claim 2, Shindo teaches the layers are taught to be attached via compression and heating (0011). This is considered to be hot pressing as claimed.

Conclusion
 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        August 10, 2022